Citation Nr: 0817891	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder . 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In July 2005, the Board found that 
the veteran had submitted new and material evidence to reopen 
his claim for PTSD and remanded that issue.  

In November 2006, the Board denied entitlement to service 
connection for post traumatic stress disorder.  The veteran 
appealed, and in January 2008, the United States Court of 
Appeals for Veterans Claims granted a joint motion for 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the joint motion agreed that VA must attempt 
to secure any available records which may corroborate or help 
confirm the appellant's claim that he was assaulted in 
November 1968 at Lockbourne Air Force Base, Ohio.  
Accordingly, further development is in order.

Additionally, in March and April 2008 correspondence the 
representative reported that the veteran requested an 
opportunity to present testimony before a Veterans Law Judge 
at the Hartford, Connecticut RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the National 
Personnel Records Center, as well as any 
other Federal Records Depository and 
request that they conduct a search of all 
available air base police records for the 
month of November 1968, to particularly 
include November 23, 1968, for any 
documents pertaining to the appellant 
being an assault victim.  If the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  It is noted that Lockbourne Air Force 
Base was renamed Rickenbacker Air Force 
Base in 1974, and named Rickenbacker Air 
National Guard Base in 1994.  
http://en.wikipedia.org/wiki/Rickenbacker_
Air_National_Guard_Base  Hence, the RO 
shall contact Rickenbacker Air National 
Guard Base, Lockbourne, Ohio, and request 
that they conduct a search of all 
available air base police records for the 
month of November 1968, to particularly 
include November 23, 1968, for any 
documents pertaining to the appellant 
being the victim of an assault.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  The RO shall schedule the veteran for 
a travel board hearing before a Veterans 
Law Judge visiting the Hartford, 
Connecticut Regional Office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

